             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                         8:17CR313
               Plaintiff,
    vs.
                                                   ORDER
CHARLES F. MARTIN,
               Defendant.


    IT IS ORDERED that:

    1.    The Government’s unopposed Motion to Continue Sentencing
          (filing 65) is granted.

    2.    Defendant Charles F. Martin’s sentencing is continued to June
          20, 2019, at 10:30 a.m., before the undersigned United States
          District Judge, in Courtroom No. 1, Roman L. Hruska Federal
          Courthouse, 111 South 18th Plaza, Omaha, Nebraska. The
          defendant shall be present at the hearing.

    Dated this 26th day of March, 2019.

                                      BY THE COURT:


                                      John M. Gerrard
                                      Chief United States District Judge
